Citation Nr: 1031749	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for upper right extremity 
cold injury residuals.

2.  Entitlement to service connection for upper left extremity 
cold injury residuals.

3.  Entitlement to service connection for lower right extremity 
cold injury residuals.

4.  Entitlement to service connection for lower left extremity 
cold injury residuals.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a left shoulder disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active military duty from June 1948 to 
November 1949, and from December 1950 to July 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107 (a)(2) (West 2002); 38 C.F.R. § 20.900 (c) (2009).

The issues of entitlement to service connection for a left 
shoulder disorder, a right shoulder disorder, bilateral hearing 
loss, and tinnitus are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not include a competent diagnosis 
of right upper, left upper, right lower, or left lower extremity 
cold injury residuals.

2.  The evidence of record does not include competent evidence of 
persistent, recurrent, or a continuity of post-service symptoms 
of right upper, left upper, right lower, or left lower extremity 
cold injury residuals.


CONCLUSION OF LAW

Bilateral upper and lower extremity cold injury residuals were 
not incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform a veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.  

Prior to the initial adjudication of the instant case, the RO's 
letter dated in August 2008 advised the Veteran of the foregoing 
elements of the notice requirements.  38 U.S.C.A. § 5103 (a); 38 
C.F.R. § 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, 
the purpose behind the notice requirements has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  According to 
his July 2008 claim and in a September 2008 statement, the 
Veteran stated that he had not been treated for any of the 
disorders at issue since his June 1952 service separation.  In 
his March 2009 notice of disagreement, the Veteran then stated 
that he had received treatment from his private doctor, but did 
not specify for which disorder(s) he received such treatment or 
when such treatment was rendered.  He stated that he would 
attempt to retrieve these private treatment records from his 
doctor and submit them to VA if obtained.  In May 2009, the 
Veteran stated that he called his private doctor to obtain his 
treatment records, but was informed that the records were no 
longer available.  In his August 2009 substantive appeal, the 
Veteran stated that he received treatment for each of the 
disorders at issue herein, but that the resulting treatment 
reports were no longer available.  Consequently, there is no 
indication in the record that additional evidence relevant to the 
issues being decided is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 120.

The Veteran was not afforded a VA examination for any of the 
disorders at issue herein.  A VA examination is necessary prior 
to a final adjudication of a claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualified; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006); 38 U.S.C.A. §5103A (d)(2), 38 C.F.R. §3.159 (c)(4)(i).  
The salient issue in this case, with respect to VA's duty to 
afford the Veteran an examination, is whether there is competent 
evidence of a current diagnosis or persistent or recurrent 
symptoms.  The Veteran asserted that he has current bilateral 
upper and lower extremity cold injury residuals; however, the 
Board finds that as a layman, his statements are not competent 
evidence on the diagnosis of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The evidence of record does not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide competent diagnostic opinions.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 Vet. 
App. at 494.  Moreover, the Veteran did not submit, nor was any 
evidence obtained by VA that demonstrated competent diagnoses of 
the claimed disorders.  As such, the Board finds that the 
evidence of record did not include competent current diagnoses of 
bilateral upper and lower extremity cold injury residuals.  With 
respect to persistent or recurrent symptoms of his claimed cold 
injury residuals, the Veteran asserted that he experienced 
"problems with circulation in [his] hands and feet for many 
years."  The Board finds that this lay statement is not 
competent evidence of persistent or recurrent symptoms as it 
involves observing the presence of circulatory problems, which is 
a question medical in nature.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (finding that, on the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303, 305 (2007) (noting that lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  Beyond his lay assertion, the Veteran did not 
submit nor was any evidence obtained that demonstrated persistent 
or recurrent symptoms of cold injury residuals.  As such, a VA 
examination pursuant to the Veteran's claims of entitlement to 
service connection for cold injury residuals was not warranted.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from June 1948 to 
November 1949, and from December 1950 to July 1952.  In July 
2008, the Veteran submitted claims of entitlement to service 
connection for bilateral upper and lower extremity cold injury 
residuals.  He claimed that these residuals were due to prolonged 
exposure to cold weather during his active duty service in Korea.  
After these claims were denied in February 2009, the Veteran 
perfected an appeal.  The claims have been certified to the Board 
for appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113 (b) (2009); 38 C.F.R. § 3.303 
(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the 
showing of a chronic disease or injury inservice there is 
required a combination of manifestations sufficient to identify 
the disease or disorder and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
When the fact of chronicity inservice is not adequately 
supported, then a showing of continuity after service separation 
is required to support the claim.  Id.

The Veteran asserted that his claimed cold injury residuals were 
due to exposure to cold weather during his service in Korea.  A 
review of his service personnel records demonstrated that the 
Veteran served in Korea from August 1951 to approximately June 
1952.  A longitudinal review of his service treatment records 
demonstrated no complaints of or treatment for cold injuries or 
residuals thereof.  Significantly, upon his June 1952 service 
separation, a clinical evaluation did not demonstrate complaints 
of or treatment for cold injuries, residuals thereof, or symptoms 
related thereto.  While the Veteran retrospectively reported 
experiencing cold injuries during his active duty service, the 
Board finds that the evidence of record does not include 
sufficient observation to establish inservice chronicity.  Id.  
As such, the Board finds that the evidence of record did not 
demonstrate the presence of a chronic inservice disease or injury 
and, thus, a showing of continuity of symptoms after service 
separation is required to support the claims.  Id.

In his July 2008 VA benefit application, the Veteran stated that 
he did not seek post-service treatment for cold injury residuals 
and, thus, there were no treatment records to submit.  In August 
2008, the RO sent the Veteran a letter requesting that he submit 
or identify relevant evidence in support of his claims.  In 
September 2008, the Veteran again stated that he did not seek 
post-service treatment for cold injury residuals.  Only after the 
February 2009 rating decision that denied service connection for 
cold injury residuals did the Veteran state that he had, in fact, 
been treated for cold injury residuals after his service 
separation and that he would attempt to obtain treatment reports.  
One month later, the Veteran stated that he had contacted his 
doctor, but that his treatment records were no longer available.  
The Veteran's statements as to post service treatment are 
inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that credibility may be impeached by a showing 
inconsistent statements and consistency with other evidence), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

To date, the Veteran has not submitted or identified evidence of 
post-service treatment for cold injury residuals.  In his July 
2008 application, however, the Veteran asserted that he 
experienced "problems with circulation in [his] hands and feet 
for many years[,] which [he] attribute[d] to [his] cold 
exposure."  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage, 10 Vet. App. 
at 496, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 
see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection if corroborated by 
medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 
(1993).  Accordingly, the Board must consider the lay evidence 
submitted by the Veteran regarding his post-service symptoms.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (emphasis added).  Lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Jandreau, 492 F.3d at 1377.  Specifically, such instances include 
establishing a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.  Similarly, when a 
disorder may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  Barr, 
21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (finding that certain disabilities are not 
conditions capable of lay diagnosis).  

The Veteran contended that he experienced circulation problems in 
his bilateral upper and lower extremities since his service 
separation without further elaboration.  As discussed above, such 
statements or assertions are not competent evidence of continuity 
of post-service symptomatology because detecting the presence of 
circulatory problems is an issue medical in nature and, thus, is 
not subject to lay observation.  Espiritu, 2 Vet. App. at 494.  
The Veteran did not assert nor did he submit evidence 
demonstrating that he experienced lay observable symptoms such as 
discoloration, numbness, tingling, or pain in his bilateral upper 
or lower extremities.  Barr, 21 Vet. App. at 307.  Beyond the 
Veteran's assertions, the evidence of record did not include any 
other evidence of post-service continuity of symptomatology.  
Consequently, the Board finds that the evidence of record does 
not demonstrate a continuity of symptoms since the Veteran's 
service separation and, as such, the claims must be denied.  
38 C.F.R. § 3.303(b).

Additionally, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Absent competent evidence reflecting the 
current presence of the claimed disabilities, a basis upon which 
to establish service connection for bilateral upper or lower 
extremity cold injury residuals has not been presented and, thus, 
service connection must be denied.

The Veteran's statements are competent and credible evidence of 
exposure to the cold in service.  However, as discussed above, to 
the extent that the Veteran asserts that he has bilateral upper 
and lower extremity cold injury residuals, the Board finds that 
as a layman, his statements are not competent evidence on the 
diagnosis of a disorder.  Espiritu, 2 Vet. App. at 494.  The 
evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide 
competent diagnostic opinions.  Jandreau, 492 F.3d at 1377; 
Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions of 
diagnoses cannot constitute evidence upon which to grant the 
claims of entitlement to service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  Moreover, although the Veteran 
contends that he currently has bilateral upper and lower 
extremity cold injury residuals, the evidence of record does not 
include a contemporaneous medical diagnosis.  Jandreau, 492 F. 3d 
at 1377.

In the absence of competent evidence of a continuity of post-
service symptoms or a current diagnosis of bilateral upper and 
lower extremity cold injury residuals, the preponderance of the 
evidence is against the Veteran's service connection claims.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for upper right extremity cold injury 
residuals is denied.

Service connection for upper left extremity cold injury residuals 
is denied.


Service connection for lower right extremity cold injury 
residuals is denied.

Service connection for lower left extremity cold injury residuals 
is denied.


REMAND

In July 2008, the Veteran submitted claims of entitlement to 
service connection for a left shoulder disorder, a right shoulder 
disorder, bilateral hearing loss, and tinnitus.  The Veteran 
asserted that he injured his left shoulder and was exposed to 
loud noises during his active duty service.  Specifically, with 
respect to his bilateral hearing loss and tinnitus claims, the 
Veteran asserted that he was attached to an Air Wing and was 
exposed to jet noise.  With respect to post-service symptoms, he 
asserted that he experienced left shoulder pain on a "daily 
basis" and, because of that pain, needed to "overcompensate" 
with his right shoulder, which resulted in right shoulder pain.  
Moreover, he stated that he has experienced tinnitus since his 
service separation.  

With respect to each of these claims, the Veteran's statements 
are competent evidence of an inservice event and competent 
evidence of persistent or recurrent post-service symptoms.  
Savage, 10 Vet. App. at 498.  The Board finds that the reported 
symptoms are lay observable and not medical in nature.  Barr, 21 
Vet. App. at 305; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Further, there was an indication that the reported persistent or 
recurrent symptoms of these disabilities may be associated with 
the Veteran's reported inservice injuries or events.  Based on a 
review of the Veteran's claims file, the Board finds that the 
evidence of record is insufficient to make decisions in the 
claims.  The Veteran was not afforded VA examinations with 
respect to these claims and, as such, the Board finds that a 
remand for VA examinations is required.  McLendon, 20 Vet. App. 
at 81.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate 
VA examination to determine the presence of 
bilateral hearing loss and/or tinnitus and, if 
either or both present, the etiology and 
severity thereof.  The claims folder must be 
provided to and reviewed by the examiner.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies, to include an audiogram, must 
be accomplished.  Specifically, the results of 
the audiological evaluation must state, in 
numbers, the findings of puretone decibel loss 
at 500, 1000, 2000, 3000, and 4000 Hertz, 
provide the puretone threshold average, and must 
also state the results of the word recognition 
test, in percentages, using the Maryland CNC 
test.  After a review of the examination 
findings and the entire evidence of record, the 
examiner must render an opinion, in light of the 
service and post service evidence of record, as 
to whether any tinnitus and/or current right or 
left ear hearing loss is related to the 
Veteran's periods of military service, or to any 
incident therein, to include as due to noise 
exposure.  The Veteran's military occupational 
specialties, the veteran's history of inservice 
and postservice noise exposure, and any other 
pertinent clinical findings of record, must be 
taken into account.  A complete rationale for 
all opinions must be provided.  If the examiner 
cannot render an opinion without resorting to 
speculation, the examiner must thoroughly 
explain why an opinion requires speculation.  
The examination report must be typed.

2.  Further, the Veteran must be provided the 
appropriate VA examination to ascertain the 
presence of a left and right shoulder disorder 
and, if present, the etiology of severity 
thereof.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  Following a 
review of the service and postservice medical 
records, the examiner must state whether any 
diagnosed left and right disorder is related to 
the Veteran's periods of active duty service.  
If the examiner finds a left shoulder disorder, 
but not a right shoulder disorder, that related 
to the Veteran's military service, the examiner 
must then address whether any found right 
shoulder disorder is due or is aggravated by his 
left shoulder disorder, to include as due to 
"overcompensation."  A complete rationale for 
all opinions must be provided.  If the examiner 
cannot render an opinion without resorting to 
speculation, the examiner must thoroughly 
explain why an opinion requires speculation.  
The examination report must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for any examination 
scheduled, and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained and 
associated with the Veteran's claims file that 
shows that notice scheduling the examination was 
sent to the last known address.  Documentation 
must be also be obtained and associated with the 
Veteran's claims file demonstrating any notice 
that was sent was returned as undeliverable.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
on appeal remain denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the claims 
must be returned to the Board for further 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


